                                 UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION



Rico Isaih Hairston, et al.,                                    Case No. 3:19-cv-37

                Plaintiffs,

        v.
                                                                MEMORANDUM OPINION
                                                                    AND ORDER
Sean Bowerman, et al.,

                Defendants.


                               I.   INTRODUCTION AND BACKGROUND

        On January 1, 2019, pro se Plaintiffs Rico Hairston and Johnnie McCall, both inmates of the

Toledo Correctional Institution (“ToCI”) in Toledo, Ohio, filed a putative class action complaint,

asserting claims under 42 U.S.C. § 1983 for the alleged violation of their constitutional rights and

seeking a temporary restraining order and a preliminary injunction. (Doc. No. 1). I denied

Plaintiffs’ request for a preliminary injunction but granted a temporary restraining order requiring

Sean Bowerman, the then-Warden at ToCI1, to place Plaintiffs “in protective custody until their

claims [that Defendants had failed to respond to known threats to Plaintiffs’ safety could] . . . be

more fully addressed.” (Doc. No. 4 at 6-7).

        On January 29, 2019, I entered an order extending the temporary restraining order for good

cause for an additional fourteen days. (Doc. No. 12). After numerous attempts to identify an



1
  Bowerman resigned his position on February 11, 2020. Charlotte Owens was appointed as Acting
Warden on February 12, 2020, and will be substituted as a party in her official capacity only. Fed. R.
Civ. P. 25(d).
attorney who could represent the Plaintiffs, counsel was appointed to represent Hairston and

McCall. (Doc. No. 38).

        While Plaintiffs’ counsel has withdrawn two previously-pending motions, counsel for both

parties agree the other pending motions may be ruled upon. (See Doc. No. 45). Therefore, now

before me are:

        -   Plaintiffs’ motion to dismiss Defendants Weirich, Ellis, Barker, and Wilson,
            (Doc. No. 14);
        -   McCall’s motion to impose sanctions against Bowerman, (Doc. No. 31);
        -   Hairston’s motion to impose civil contempt sanctions against Bowerman, (Doc.
            No. 32);
        -   Plaintiffs’ motion to amend their motion to dismiss and for service on certain
            Defendants, (Doc. No. 37);
        -   Defendants’ motion for an extension of time to respond to a motion for partial
            summary judgment and for a status hearing, (Doc. No. 28); and
        -   Defendants’ motion to strike Plaintiffs’ supplemental complaint. (Doc. No. 29).

                                          II.   ANALYSIS

        A. Motions to Dismiss

        On February 4, 2019, Plaintiffs filed a motion to dismiss Defendants Weirich, Wilson,

Barker, and Ellis. (Doc. No. 14). Plaintiffs indicated they had determined Weirich “had little or no

[involvement]” in the claims Plaintiffs assert and that Wilson, Barker, and Ellis could not be located.

(Id. at 1). The motion remained pending while the Clerk of Court sought to identify an attorney

who could accept pro bono representation of the Plaintiffs.

        On August 23, 2019, after I granted Plaintiffs’ motion for counsel but before an attorney

had been identified, Plaintiffs sought to withdraw their request to dismiss Weirich, Ellis, and Wilson;

Plaintiffs reiterated their desire to dismiss Barker. (Doc. No. 37). Plaintiffs also provided copies of

a summons and a form USM-285 for James Ellis and Michael Wilson (Doc. No. 37-2; Doc. No. 37-

3).


                                                   2
        In light of Plaintiffs’ revised request, I conclude it is proper to dismiss Defendant Barker.

Fed. R. Civ. P. 21 (“On motion or on its own, the court may at any time, on just terms, add or drop

a party.”). I grant Plaintiffs’ revised motion to dismiss, (Doc. No. 37), and deny Plaintiffs’ initial

motion to dismiss, (Doc. No. 14), as moot.

        Defendant Weirich already has been served. (Doc. No. 7). While staff at ToCI refused to

accept service of the complaint on behalf of Ellis and Wilson, (Doc. No. 6), those defendants filed

an answer to the complaint. (Doc. No. 19). In the interests of efficiency, I order the Clerk of Court

to prepare waivers of service for Ellis and Wilson and to provide those waivers to counsel for

Defendants to be executed and returned.

        B. Motions for Sanctions

        McCall and Hairston both filed motions for sanctions and contempt findings against

Bowerman, asserting he failed to comply with the temporary restraining orders requiring McCall and

Hairston to be placed in protective custody. (Doc. No. 31; Doc. No. 32).

        There are two types of contempt – civil and criminal. Civil contempt generally is designed

“to coerce an individual to perform an act or to compensate an injured complainant.” United States v.

Bayshore Assocs., Inc., 934 F.2d 1391, 1400 (6th Cir. 1991). Criminal contempt “is punitive – ‘to

vindicate the authority of the court.’” Id. (quoting Gompers v. Bucks Stove & Range Co., 221 U.S. 418,

441 (1911)).

        The problem for Plaintiffs, however, is that “[a] party that seeks . . . contempt sanctions

must demonstrate by clear and convincing evidence that the opposing party knowingly ‘violated a

definite and specific order of the court.’” Gascho v. Glob. Fitness Holdings, LLC, 875 F.3d 795, 800 (6th

Cir. 2017) (quoting NLRB v. Cincinnati Bronze, Inc., 829 F.2d 585, 591 (6th Cir. 1987)).

        An ex parte temporary restraining order expires no more than 14 days after the date of entry,

unless the order is extended for “a like period” for good cause. Fed. R. Civ. P. 65(b)(2). I entered a


                                                    3
temporary restraining order for a period of 14 days, (Doc. No. 4), and extended it for an additional

14-day period. (Doc. No. 12). The order extending the initial restraining order was entered on

January 29, 2019, and expired on February 12, 2019.

        Plaintiffs did not file their contempt motions until over five months had passed since the

expiration of the temporary restraining order. (See Doc. No. 31; Doc. No. 32). Because there was

no order in effect at the time Plaintiffs filed their motions, there was no order for Bowerman to

violate. Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local No. 70 of Alameda Cnty.,

415 U.S. 423 (1974); see also Local No. 8-6, Oil, Chem. & Atomic Workers Int'l Union, AFL-CIO v.

Missouri, 361 U.S. 363, 367-68 (1960).

        Therefore, I deny Plaintiffs’ motions for sanctions and contempt findings.

        C. MOTION TO STRIKE

        On April 3, 2019, Hairston filed a supplemental complaint, asserting claims against a new

defendant, J. Fox, for violations of his constitutional rights occurring after the filing date of this

litigation. (Doc. No. 22). Defendants move to strike the supplemental complaint, asserting the

filing is improper because Hairston did not obtain leave and did not file the supplemental complaint

within 21 days of the service of Defendants’ answer, as required by Rule 15(a)(1)(B).

        Rule 15(d) governs supplemental pleadings. It states that “[o]n motion and reasonable

notice, the court may, on just terms, permit a party to serve a supplemental pleading setting out any

transaction, occurrence, or event that happened after the date of the pleading to be supplemented.”

Fed. R. Civ. P. 15(d). The function of a supplemental complaint is “to bring the action ‘up to date.’”

Weisbord v. Michigan State Univ., 495 F. Supp. 1347, 1351 (W.D. Mich. 1980).

        The Federal Civil Rules embrace liberal pleading standards and, unless a proposed pleading

“would result in undue prejudice to the opposing party, has been unduly delayed, has not been

offered in good faith, or would be futile, leave to amend should be granted.” Id. (citing Foman v.


                                                     4
Davis, 371 U.S. 178 (1962)). Filings by pro se parties also are viewed liberally. Williams v. Curtin, 631

F.3d 380, 383 (6th Cir. 2011).

        Conversely, motions to strike are disfavored. Operating Engineers Local 324 Health Care Plan v.

G & W Const. Co., 783 F.3d 1045, 1050 (6th Cir. 2015). A party moving to strike material contained

in a pleading must show it “has no bearing on the subject matter of the litigation and that its

inclusion will prejudice the defendants.” 2 Moore’s Federal Practice § 12.37[3] (3d ed. 2017).

        Defendants fail to identify any prejudice they might suffer if Hairston’s supplemental

complaint is not stricken. While Hairston did not comply with Rule 15(d)’s requirement that he file

a motion for leave to file a supplemental complaint, Defendants have received reasonable notice and

will be provided with a reasonable period to respond.

        Hairston filed a completed summons and form USM-285. (Doc. No. 22-2; Doc. No. 22-3).

Pursuant to Rule 4(c)(3) and 28 U.S.C. § 1915(c), the United States Marshal is ordered to serve Fox

with a summons and a copy of the supplemental complaint. Byrd v. Stone, 94 F.3d 217, 219 (6th Cir.

1996). Defendant Fox shall file his answer to the supplemental complaint no more than 45 days

after service of the summons and supplemental complaint.

        D. MOTION FOR EXTENSION

        Defendants filed a motion for an extension of time to respond to Hairston’s motion for

partial summary judgment and for a status conference. (Doc. No. 28). Hairston has withdrawn his

motion for partial summary judgment, (Doc. No. 45), and a status conference already has been

scheduled. Therefore, I deny Defendants’ motion as moot.

                                        III.   CONCLUSION

        For the reasons stated above:

        (1) Plaintiffs’ motion to dismiss, (Doc. No. 14), and Defendants’ motion for an extension of

time and a status conference, (Doc. No. 28) are denied as moot;


                                                    5
          (2) Defendants’ motion to strike the supplemental complaint, (Doc. No. 29), is denied. The

United States Marshal shall serve the summons, (Doc. No. 22-3), supplemental complaint, (Doc.

No. 22), and a copy of this opinion on Fox. Fox shall file a responsive pleading or other motion no

more than 45 days after service of the supplemental complaint.

          (3) Plaintiffs’ motions for sanctions and contempt, (Doc. No. 31 and Doc. No. 32), are

denied;

          (4) Plaintiffs’ motion to dismiss Defendant Barker and to serve Defendants Ellis and Wilson,

(Doc. No. 37), is granted. The Clerk of Court shall prepare waivers of service for Ellis and Wilson

and provide those waivers to counsel for Defendants to be executed and returned; and

          (5) The Clerk of Court is ordered to substitute Charlotte Owens as Acting Warden for Sean

Bowerman in her official capacity only. Fed. R. Civ. P. 25(d). Bowerman remains a defendant in his

individual capacity.



          So Ordered.
                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   6
